DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1, 2A-2B, and 4A-4C) in the reply filed on 08 September 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 24, 32-33, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic (US 2011/0073823) in view of Kim (KR 20120125100).
Regarding claim 1, Mitrovic discloses a baluster bracket (see Fig. 4) for securing a baluster (134 and 18) in a perpendicular orientation relative to a support surface (12), comprising: 
a button bracket (160), comprising: 
a cylindrical body (see Fig. 9), wherein an outer surface of the cylindrical body is threaded (162); and 
a first aperture (164) defined through the cylindrical body; and 
a tube bracket (136), comprising: 
a hollow cylindrical body (see Fig. 8), wherein an inner surface of the hollow cylindrical body is threaded (150) to engage the outer surface of the cylindrical body of the button bracket (see Fig. 4); and 
a third aperture (see NOTE 1 below) defined in the outer surface of the hollow cylindrical body (see Fig. 8), wherein the third aperture is located at an end of the tube bracket that is opposite an end of the tube bracket (136) that engages the button bracket (see NOTE 2 below), and wherein the third aperture is sized and shaped to directly accept an end of an Allen wrench (see NOTE 3 below).
NOTE 1: The third aperture is the hexagonal opening to directly except an Allen wrench in the set screw 155 that is accepted into aperture 154. The set screw is considered part of outer surface of the hollow cylindrical body, and further the set screw comprises a hexagonal aperture, see Fig. 8.
NOTE 2: Button bracket is 160, see in Fig. 7 that the third aperture is opposite the end of the tube bracket that engages the button bracket and is threaded.
NOTE 3: See that screw (155) is inserted into the aperture (154) and can be directly engaged by an Allen wrench, therefore the Allen wrench is within the aperture (see in Fig. 8 that the set screw would accept an Allen wrench within the aperture).
Mitrovic fails to disclose that the tube bracket comprises a second aperture defined in an outer surface of the hollow cylindrical body, wherein the second aperture is located at a midpoint along a longest dimension of the tube bracket, and wherein the second aperture is shaped and sized to be gripped by an adjustable wrench or by an open end wrench.
Kim teaches a second aperture (530, this is a gap in the material which is considered an aperture) centered on the tube bracket along the longest dimension (see Fig. 5) for accepting a wrench (see Fig. 6), in order to assist in tightening the bracket components.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube bracket of Mitrovic, so that it comprises a narrow aperture in the form of a gap in the material (see NOTE 4 below), centered along the tube bracket located between the two existing apertures (152 and 154 of Mitrovic), defining a second aperture, as taught by Kim, in order to provide a place for a wrench to grasp the tube bracket for tightening the tube bracket onto the button bracket and flush against the support surface, allowing for a secure and firm fitment of the components.
NOTE 4: The second aperture taught by Kim onto the bracket of Mitrovic creates a gap in the material allowing light to pass through, and therefore is considered an aperture.
Regarding claim 2, Mitrovic discloses a screw sized (see specification paragraph [0057]) to fit through the first aperture (164).
Regarding claim 3, Mitrovic discloses the screw (the screw is mentioned in the form of a fastener, see paragraph [0057]), and the button bracket (160), but does not expressly disclose that a length of the screw is greater than a length of the button bracket.
However, Mitrovic does disclose that the fastener is used to fix the button bracket onto the support surface and therefore needs to protrude out of the button bracket enough to be inserted within the support surface in order to fix the two together. 
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the length of the screw) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitrovic and Kim, such that it comprises a screw that is longer than a length of the button bracket in order to provide a fastener that is capable of being inserted into support surfaces deep enough to provide a strong and sturdy connection between the button bracket and the support surface. 
Regarding claim 4, Mitrovic discloses that the first aperture (164) is defined through a center of the cylindrical body (see Fig. 9 and specification paragraph [0057]).
Regarding claim 7, Mitrovic discloses that an inner diameter of the hollow cylindrical body of the tube bracket (136) is greater than an outer diameter of the cylindrical body of the button bracket (button bracket is 160, see in Fig. 4 that the tube bracket is threaded onto the outside of the button bracket and therefore has an inner diameter on the tube bracket larger than the outer diameter of the button bracket).
Regarding claim 24, Mitrovic discloses that at least one of the button bracket (160) and the tube bracket (136) is formed of metal (see specification paragraph [0041]).
Regarding claim 32, the combination of Mitrovic and Kim discloses that the second aperture (the aperture taught by Kim along the center section of the bracket) is rectangular in shape (see by example in annotated Figure 7 of Mitrovic below that the second aperture is rectangular in shape).

    PNG
    media_image1.png
    495
    1058
    media_image1.png
    Greyscale

Regarding claim 33, the combination of Mitrovic and Kim discloses that the third aperture (the opening within the set screw 155 that is located within the aperture 154 of Mitrovic) is hexagonal in shape (see Fig. 8 of Mitrovic).
Regarding claim 36, the combination of Mitrovic and Kim discloses that engagement of the end of the Allen wrench with the third aperture allows the tube bracket to be rotated (see NOTE 1 below) around an axis that is parallel to the longest dimension of the tube bracket (tube bracket is 136 of Mitrovic, see Fig. 7 of Mitrovic), the axis being oriented perpendicular to a central axis (X seen in annotated Figure 8 below) passing through the second aperture and a central axis (Y seen in annotated Figure 8 below) passing through the third aperture.
NOTE 1: The third aperture is the hexagonal opening to except an Allen wrench in the set screw 155 that is accepted into aperture 154 of Mitrovic. Further, an Allen wrench placed within the third opening is capable of rotating the tube bracket by applying a force to the Allen wrench.

    PNG
    media_image2.png
    459
    493
    media_image2.png
    Greyscale

Regarding claim 37, the combination of Mitrovic and Kim discloses that the axis that is parallel to the longest dimension of the tube bracket (136 of Mitrovic) is parallel to a central axis (Z seen in annotated Figure 9 below) of the first aperture (164 of Mitrovic, see annotated Figure 9 below).

    PNG
    media_image3.png
    350
    672
    media_image3.png
    Greyscale


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic in view of Kim, as applied to claim 1, and further in view of Winter (US 2019/0119923).
Regarding claim 25, Mitrovic discloses that at least one of the button bracket (160) and the tube bracket (136) can be formed of various materials (see specification paragraph [0040]), but does not expressly teach as claimed that the button bracket or the tube bracket is formed of plastic.
However, Winter teaches that the pieces that attach to the ends of the rails/balusters can be made of plastic materials (see Winter specification paragraph [0035]).
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitrovic and Kim, with Winter, such that the button bracket and the tube bracket is formed of a plastic material, as taught by Winter, in order to provide some elasticity within the parts (see Winter specification paragraph [0035]). Further, plastic will lighten the components of the bracket compared to metal components, allowing for easier and less costly transportation of the components for construction purposes. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic in view of Kim, as applied to claim 1, and further in view of Lee (KR 200395517).
Regarding claim 26, Mitrovic discloses that at least one of the button bracket (160) and the tube bracket (136) can be formed of various materials (see specification paragraph [0040]), but does not expressly teach as claimed that the button bracket or the tube bracket is formed of rubber.
Lee teaches that the end components of the rail/baluster can be formed of rubber (see Lee merged translation page 4 lines 11-13).
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitrovic and Kim, with Lee, such that the button bracket and the tube bracket is formed of a rubber material, as taught by Lee, in order to provide some elasticity within the parts as well as the option to have bend in the fence system (see Lee merged translation page 4 lines 11-13), providing a versatile and well capable fence for a variety of situations.

Claims 18-20, 34-35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (DE 29822032) in view of Mitrovic and Kim.
Regarding claim 18, Kraemer discloses a method for securing a baluster (3) to a support surface (10), comprising: 
installing a button bracket (7) in a through-hole in the support surface (see 12 inserted into the hole (11) in Fig. 1), wherein the button bracket comprises:
a cylindrical body (see Fig. 1), and 
a first aperture defined through the cylindrical body (8), wherein the installing comprises inserting a screw (12, see Fig. 1) through the aperture and the hole to secure the button bracket flush against the support surface (see Fig. 1); 
fitting an end of the baluster (6) within a first end of a tube bracket (tube bracket is 1, see Fig. 1), wherein the tube bracket comprises: 
a hollow cylindrical body (see Fig. 1),
sliding a second end of the tube bracket over the button bracket (see Fig. 1), until the tube bracket is secured flush against the support surface.
Kraemer fails to disclose a method wherein an outer surface of the cylindrical body is threaded;
wherein an inner surface of the hollow cylindrical body is threaded;
turning the tube bracket so that threads on the inner surface of the hollow cylindrical body engage the outer surface of the cylindrical body,
a through-hole in the support surface,
a second aperture defined in an outer surface of the hollow cylindrical body, wherein the second aperture is located at a midpoint along a longest dimension of the tube bracket; 
a third aperture defined in the outer surface of the hollow cylindrical body, wherein the third aperture is located at an end of the tube bracket that is opposite an end of the tube bracket that engages the button bracket; and
wherein the turning is accomplished using an adjustable wrench to grip the second aperture or using an Allen wrench to directly grip the third aperture.
Mitrovic teaches that an outer surface of the cylindrical body (160) is threaded (162), an inner surface of the hollow cylindrical body (136) is threaded (150), a through-hole in the support surface (the specification of Mitrovic teaches that the support surface can be solid or hollow (see Mitrovic specification paragraph [0040]) and therefore would have a through hole created within the side wall of the support (12) for accepting a screw), and turning the tube bracket so that threads on the inner surface of the hollow cylindrical body engage the outer surface of the cylindrical body (see in Fig. 4 that the threads have been engaged on both the button bracket and the tube bracket by rotating one relative to another). Mitrovic further teaches two set screws (155) with two corresponding apertures (152 and 154) capable of receiving an Alan wrench to directly grip the aperture, one on each end of the tube bracket (136, see Figs. 7-8), to help keep both the button bracket (160) and a part of the rail (134) within the tube bracket (see NOTE below).
NOTE: The opening within the set screw 155 of Mitrovic that directly accepts an Allen key, located in the aperture 154 of Mitrovic, is considered the third aperture that is being taught onto the bracket of Kraemer. The set screw of Mitrovic is considered to be part of the outer surface of the hollow cylindrical body, and therefore the hexagonal opening in the set screw for accepting an Allen key is considered the third aperture.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kraemer, with Mitrovic, such that it comprises:
an outer surface of the cylindrical body is threaded and an inner surface of the hollow cylindrical body is threaded in order to allow for an engagement between the button bracket and the tube bracket in addition to just a set screw disclosed by Kraemer, allowing for a stronger connection of the assembly and further preventing unwanted or accidental disassembly;
a through-hole in the support surface in order to ensure that the screw fastener can extend into the support surface far enough to ensure a strong connection for supporting the baluster;
turning the tube bracket so that threads on the inner surface of the hollow cylindrical body engage the outer surface of the cylindrical body, as taught by Mitrovic, in order to engage the system and connect all threaded pieces to ensure a strong and sturdy connection; and 
two set screws with corresponding apertures in the cylindrical body of the tube bracket, as taught by Mitrovic, such that the set screws and apertures are spaced apart so that one is at each end of the bracket creating a “third aperture” defined as the opening of the set screw in the outer surface of the tube bracket located at and end of the tube bracket opposite the end of the tube bracket that engages the button bracket (see annotated Figure 1 below in the rejection of claim 35), in order to further provide a way for the tube bracket to be secured to both the button bracket and the rail, so that the rail can be affixed to the tube bracket using the corresponding set screw and aperture, preventing unwanted disassembly of the railing system.
The combination of Kraemer and Mitrovic fails to teach a second aperture defined in an outer surface of the hollow cylindrical body, wherein the second aperture is located at a midpoint along a longest dimension of the tube bracket, and wherein the turning is accomplished using an adjustable wrench to grip the second aperture. 
Kim teaches a second aperture (530, this is a gap in the material which is considered an aperture) centered on the tube bracket along the longest dimension (see Fig. 5) for accepting a wrench (see Fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kraemer and Mitrovic, with Kim, such that it comprises a narrow aperture in the form of a gap in the material, centered along the tube bracket, defining a second aperture, as taught by Kim, in order to provide a place for a wrench to grasp the tube bracket for tightening the tube bracket onto the button bracket and flush against the support surface, allowing for a secure and firm fitment of the components.
Regarding claim 19, the combination of Kraemer, Mitrovic, and Kim discloses that the support surface is a post of a railing system (see specification paragraph [0006] of Mitrovic).
Regarding claim 20, the combination of Kraemer, Mitrovic, and Kim discloses wherein the installing, the fitting, the sliding, and the turning secures the baluster (3 of Kraemer) in an orientation that is perpendicular relative to the post (see NOTE below).
NOTE: Kraemer discloses that the baluster is perpendicular to the support surface (10 of Kraemer, see Fig. 1 of Kraemer), and Mitrovic teaches that the support surface is a post.
Regarding claim 34, the combination of Kraemer, Mitrovic, and Kim discloses wherein the second aperture (the aperture taught by Kim2 along the center section of the bracket of Kraemer) is rectangular in shape (see by example in annotated Figure 1 of Kraemer below that the second aperture is rectangular in shape).

    PNG
    media_image4.png
    470
    836
    media_image4.png
    Greyscale

Regarding claim 35, the combination of Kraemer, Mitrovic, and Kim discloses wherein the third aperture (the opening in the set screw taught by Mitrovic) is hexagonal in shape (see Fig. 8 of Mitrovic, further see the location of the additional taught set screw below in annotated Figure 1 of Kraemer).

    PNG
    media_image5.png
    732
    1339
    media_image5.png
    Greyscale

Regarding claim 38, the combination of Kraemer, Mitrovic, and Kim discloses that engagement of the end of the Allen wrench with the third aperture allows the tube bracket (see NOTE 1 below) to be rotated around an axis that is parallel to the longest dimension of the tube bracket (see Fig. 1 of Kraemer), the axis being oriented perpendicular to a central axis (U seen in annotated Figure 1 below) passing through the second aperture and a central axis (V seen in annotated Figure 1 below) passing through the third aperture.
NOTE 1: The opening within the set screw 155 of Mitrovic that accepts an Allen key, located in the aperture 154 of Mitrovic, is considered the third aperture that is being taught onto the bracket of Kraemer. Further, an Allen wrench placed within the third opening is capable of rotating the tube bracket by applying a force to the Allen wrench.

    PNG
    media_image6.png
    434
    513
    media_image6.png
    Greyscale

Regarding claim 39, the combination of Kraemer, Mitrovic, and Kim discloses that the axis that is parallel to the longest dimension of the tube bracket (1 of Kraemer, see Fig. 1 of Kraemer) is parallel to a central axis (W seen in annotated Figure 1 below) of the first aperture (8 of Kraemer).

    PNG
    media_image7.png
    280
    514
    media_image7.png
    Greyscale


Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argue that: 
Mitrovic fails to disclose a baluster bracket comprising a third aperture defined in the outer surface of the hollow cylindrical body, wherein the third aperture is sized and shaped to directly accept an end of an Allen wrench, as by contrast, Mitrovic appear to disclose that a threaded screw hole may indirectly accept an Allen wrench, via a connecting screw that is inserted in the threaded screw hole and engaged by the Allen wrench, where the connecting screw is interpreted to be a part of the outer surface of a sleeve in which the threaded screw hole is formed.
Examiner disagrees.  It is understood from the NOTES made by Examiner in the Non-Final Office Action dated 26 April 2022, that the third aperture is considered the hexagonal opening of the set screw 155 of Mitrovic, and therefore the third opening directly accepts an Allen wrench.  Moreover, Examiner notes that the limitations the third aperture being “sized and shaped to directly accept an end of an Allen wrench” merely requires that the aperture is capable of accepting an Allen wrench within the “third aperture”.    
As to claim 18, Attorney argues that:
Mitrovic fails to teach or suggest modifying the method disclosed by Kraemer such that the tube bracket comprises a third aperture defined in the outer surface of the hollow cylindrical body, wherein the turning of tube bracket so that threads on the inner surface of the hollow cylindrical body engage the outer surface of the cylindrical body is accomplished using an adjustable wrench to grip the second aperture or using an Allen wrench to directly grip the third aperture. 
Examiner disagrees.  It is understood from the NOTES made by Examiner in the Non-Final Office Action dated 26 April 2022, that the third aperture is considered the hexagonal opening of the set screw 155 of Mitrovic, taught onto the bracket of Kraemer, and therefore the third opening directly accepts an Allen wrench.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619